DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Claims 2, 20 and 32 have been amended. No claims have been newly added or newly canceled.
	Claims 2-9 and 19-48 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 2, 4-6, 8-9, 19-22, 26-27, 38-40, 42, 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304).
The claims are drawn to the in vitro culturing of pancreatic epithelial stem cells, isolated pancreatic tissue fragments comprising pancreatic epithelial stem cells, the method comprising incubating the cells with an extracellular matrix; and culturing the cells for a length of time sufficient to be able to observe formation of a pancreatic organoid, in the presence of a culture medium comprising a BMP inhibitor, a mitogenic growth factor and a WNT agonist and obtaining from the culture medium a pancreatic epithelial organoid.

Riordan teach a method of culturing progenitor stem cells such as pancreatic stem cells in a medium known to be useful for culturing these cells (page 9 para 57 and para 63). The cells are expanded in vitro (page 13 para 86). The conditioned cell culture medium used to culture the cells may contain growth factors such as a WNT signaling 
Culturing the cells in the supplemented culture medium is taught to be 3 weeks or more (page 18 para 115) and Applicant has indicated that this is a length of time sufficient to be able to observe formation of a pancreatic organoid (claim 42 which indicates that at least 2 weeks is a suitable culturing time period for Applicant’s claimed method).
Riordan does not specifically teach using pancreatic epithelial stem cells in their method to specifically differentiate them to pancreatic organoids.
 Tsao teach that there is a need to determine how a human pancreatic stem cell line can be used to form three-dimensional organoids to use as a means to use in treatments in diabetic patients (page 2 para 14). Tsao suggest that such a cell line containing pancreatic epithelial stem cells is cultured on Matrigel (an extracellular matrix) and that they develop a ductal-like structure and express ductal cell markers (page 14 para 111). Tsao also teach the use of epidermal growth factor (EDF or EGF), bFGF and nicotinamide (page 6, para 52), specifically 5 ng/ml of epidermal growth factor (EDF or EGF) (page 10 para 75). Tsao et al teach that nicotinamide is a beneficial agent to add to the culture media of pancreatic cells (epithelial) because it 
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use pancreatic epithelial stem cells in the method of Riordan because Tsao suggest that these are suitable pancreatic stem cells for the production of a pancreatic ductal cell type and Riordan indicate that a suitable stem cell type includes pancreatic stem cells. One of ordinary skill in the art would have been motivated to select the Riordan embodiment that allows for differentiation of the stem cells by the addition of agents that allow the differentiation of the stem cells into a pancreatic organoid because Tsao suggests that there is a need for such organoids in the treatment of diabetic patients. One of ordinary skill in the art would have been motivated to use EGF at a concentration of 5 ng/ml in the method of Riordan because Tsao suggest that this is a suitable concentration to use when differentiating pancreatic epithelial stem cells.
Riordan does not specifically teach including a BMP inhibitor in their culture medium in a mixture with EGF and Wnt agonist. Riordan does not specifically teach including Noggin as a BMP inhibitor along with WNT3a and Notch in the culture medium.
Crosnier et al teach methods of culturing epithelial stem cells and address how feedback loops involving BMP and Wnt pathways define and localize the stem cell niche (page 349, column 1, 2nd paragraph). Crosnier teach that the Noggin protein (BMP inhibitor) along with Wnt assist in the proliferation of epithelial cells by protecting the 
Fuchs teach methods of modulating epithelial stem cell lineage and teach wherein BMP inhibitors, such as Noggin and a Wnt protein, such as Wnt3a, can be used to modulate epithelial stem cell lineage, specifically stimulate epithelial bud formation (abstract, pages 1-2, para 9, page 3 para 17).
Therefore one of ordinary skill in the art would have been motivated to select Noggin, WNT3A, and Notch as mitogens for the culture of epithelial stem cells in the method of Riordan because Riordan teaches that Wnt agonists like Wnt3a are suitable for inclusion with the cell culture composition and Crosnier and Fuchs teach that Noggin, WNT proteins such as WNT3A and Notch assist in the culture of epithelial cells as well. One of ordinary skill in the art would have had a reasonable expectation of success because Riordan, Crosnier and Fuchs are drawn to the culture of epithelial progenitor/stem cells.
The use of various combinations of growth factors in a first medium and a second medium is deemed to be obvious as a matter of routine optimization and experimentation in order to optimize the growth of the cells. Therefore it is deemed to be obvious to remove factors, such as Noggin, from subsequent culture media in order to preserve cell morphology, conserve resources and reduce cost and when further proliferation of epithelial cells is no longer required.
.



Claims 3, 23-25 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8-9, 19-22, 26-27, 38-40, 42, 46-47  above, and further in in view of Yoon (US 2007/0059829).
Regarding claims 3, 23-25 and 36-37, The combined teachings of Riordan, Tsao et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically include any one of R-spondin 1- R-spondin 4 for stimulating the Wnt signaling pathway.
Yoon teach that R-spondins stimulate the Wnt signaling pathway, specifically R-spondin 2 and 3 (page 1 para 1, para 4, para 8-10). The Wnt signaling pathway is one of the key pathways in controlling cell proliferation, differentiation and morphogenesis and breakdown of the pathway results in various disease states (page 1 para 4).
One of ordinary skill in the art would have been motivated with a reasonable expectation of success to include R-spondins in the method of Riordan in addition to the Wnt 3A protein because Yoon teach that R-spondins stimulate the Wnt signaling pathway, specifically R-spondin 2 and 3 (page 1 para 1, para 4, para 8-10) and that the 
Regarding claim 37, The use of various combinations of growth factors in a first medium and a second medium is deemed to be obvious as a matter of routine optimization and experimentation in order to optimize the growth of the cells. Therefore it is deemed to be obvious to remove factors, such as Noggin, from subsequent culture media in order to preserve cell morphology, conserve resources and reduce cost and when further proliferation of epithelial cells is no longer required.
Therefore the combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al and Yoon render obvious Applicant’s invention as claimed.



Claims 7, 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8-9, 19-22, 26-27, 38-40, 42, 46-47  above, and further in in view of Robins et al (US 2008/0113433-from IDS filed 11/19/2018).
Regarding claims 7 and 29-31, The combined teachings of Riordan, Tsao et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of a Rock (Rho-kinase) inhibitor.
Robins et al teach that a Rock inhibitor, such as Y-27632, can be added to a cell suspension as an inhibitor of apoptosis and that it provides the benefit of improved cell viability (page 19 para 166-167). Robins et al also teach that the cell medium can include supplements such as N2, B27, additional factors such as fibronectin, EGF, noggin, gremlin, Cerberus , Dan, Notch activator and WNT factor (pages 13-14, para 119).
Therefore one of ordinary skill in the art would have been motivated to add a Rock inhibitor to the method of Riordan et al because Robins et al teach that it is an inhibitor of apoptosis and provides the benefit of improved cell viability. One of ordinary skill in the art would have had a reasonable expectation of success because Robins et al is also directed to cell compositions containing adult stem cells from epithelial tissue (page 5 para 57).
Therefore the combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al and Robins et al render obvious Applicant’s invention as claimed.


Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent), Fuchs et al (US 2006/0172304) and Yoon (US 2007/0059829) as applied to claims 2, 3, 4-6, 8-9, 19-27, 36-40, 42, 46-47  above, and further in in view of Robins et al (US 2008/0113433-from IDS filed 11/19/2018).
Regarding claim 28, The combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al and Yoon render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of a Rock (Rho-kinase) inhibitor.
Robins et al teach that a Rock inhibitor, such as Y-27632, can be added to a cell suspension as an inhibitor of apoptosis and that it provides the benefit of improved cell viability (page 19 para 166-167). Robins et al also teach that the cell medium can include supplements such as N2, B27, additional factors such as fibronectin, EGF, noggin, gremlin, Cerberus , Dan, Notch activator and WNT factor (pages 13-14, para 119).
Therefore one of ordinary skill in the art would have been motivated to add a Rock inhibitor to the method of Riordan et al because Robins et al teach that it is an inhibitor of apoptosis and provides the benefit of improved cell viability. One of ordinary skill in the art would have had a reasonable expectation of success because Robins et al is also directed to cell compositions containing adult stem cells from epithelial tissue (page 5 para 57).
Therefore the combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al, Yoon and Robins et al render obvious Applicant’s invention as claimed.



Claims 32-35, 41, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8-9, 19-22, 26-27, 38-40, 42, 46-47  above, and further in in view of Herlyn et al (US 2004/0175367-from IDS filed 11/19/2018).
Regarding claims 32-35, 41 and 48, The combined teachings of Riordan, Tsao et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach wherein the epithelial stem cells are obtained from a pancreatic adenoma.
Herlyn et al teach that an alternative source of epithelial stem cells can be derived from an established epithelial cell line, such as an adenoma or carcinoma cell line (page 4 para 42).
Therefore one of ordinary skill in the art would have been motivated to use pancreatic epithelial stem cells from a pancreatic adenoma stem cell line in the method of Riordan because Herlyn et al that an alternative source of epithelial stem cells can be derived from an established epithelial cell line, such as an adenoma or carcinoma cell line (page 4 para 42).One of ordinary skill in the art would have had a reasonable expectation of success because Riordan teaches the use of cell lines in several examples and both Riordan and Herlyn are culturing epithelial stem cells.
Therefore the combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al and Herlyn et al render obvious Applicant’s invention as claimed.




Claims 43-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riordan (US 2006/0182724) in view of Tsao et al (US 2003/0003088-from IDS filed 11/19/2018), Crosnier et al (Nature Reviews/ Genetics, 2006-from IDS filed 11/19/2018 and in parent) and Fuchs et al (US 2006/0172304) as applied to claims 2, 4-6, 8-9, 19-22, 26-27, 38-40, 42, 46-47  above, and further in in view of Lelkes et al (US 2008/0112890-from IDS filed 01/28/2019).
Regarding claims 43-45, The combined teachings of Riordan, Tsao et al, Crosnier et al and Fuchs et al render obvious Applicant’s invention as described above, but do not specifically teach the inclusion of FGF-10.
Lelkes et al teach that FGF-10 enhance epithelial budding and proliferation (page 3 para 23).
Therefore one of ordinary skill in the art would have been motivated to include FGF-10 in the culture method of Riordan because Lelkes et al teach that FGF-10 is a beneficial mitogen for culture of epithelial cells and enhance epithelial budding and proliferation. One of ordinary skill in the art would have had a reasonable expectation of success because both Lelkes et al and Riordan are drawn to the proliferation of epithelial progenitor/stem cells.
Therefore the combined teachings of Riordan, Tsao et al, Crosnier et al, Fuchs et al and Lelkes et al render obvious Applicant’s invention as claimed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 and 19-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 9,752,124 in view of Tsao (US 2003/0003088).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an epithelial organoid that includes the adenoma epithelial stem cells and the same culture conditions. 
Tsao suggest that a cell line containing pancreatic epithelial stem cells in cultured on Matrigel (an extracellular matrix) they develop a ductal-like structure and express ductal cell markers (page 14 para 111). Tsao also teach the use of epidermal growth factor (EDF or EGF), bFGF and nicotinamide (page 6, para 52), specifically 5 ng/ml of epidermal growth factor (EDF or EGF) (page 10 para 75). Tsao et al teach that 
Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to use pancreatic epithelial stem cells in the method of the patent because Tsao suggest that these are suitable pancreatic stem cells for the production of a three-dimensional ductal cell type (organoid).
Therefore the claims of the patent render obvious the claims of the current application.


Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office has failed to establish why the person of ordinary skill in the art would have selected and combined the cited references and their teachings as proposed by the Examiner. Applicant asserts that the Examiner has cited a number of references, none of which provides an indication of which parameters are critical and none of which provides any direction as to which of the possible choices are likely to be successful. Applicant asserts that given this lack of direction in the cited prior art regarding which stem cells and factors should be used for the desired purpose of 
This is not found persuasive. Riordan specifically teach the benefit of including differentiation agents in the culture medium of their stem cells and include pancreatic stem cells and a suitable type of stem cell and Crosnier teach that there is a need to differentiate pancreatic stem cells to form organoids for various uses such as the treatment of diabetic patients as described above. Tsao and Fuchs provide evidence that the claimed combinations of growth factors were known to provide specific effects on the differentiation of epithelial stem cells.
Applicant argues that the critical feature of Riordan is the LPMC (live placenta conditioned media) for in vivo use and that Riordan does not teach that the cell culture media used to perfuse the placental tissue is the growth medium or that any of the factors in its lists are critical. Applicant asserts that Riordan does not teach that any of the factors is useful for growing anything other than the placental tissue or that any of the factors would even be present in the ultimately produced growth medium intended for use with other non-placental stem cells.
This is not found persuasive. Riordan describes a number of embodiments for the use of their LPMC medium and include one wherein it is used to differentiate stem cells as described above.
Applicant argues that Riordan does not lead the skilled person to the particular combination of supplementing LPCM with Wnt-3a, FGF, EGF and HGF without impermissible hindsight. Applicant asserts that Riordan does not require that any of the factors cited at paragraphs 76 and 77 be present at all, let alone teach that any of them . 
This is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The obviousness rejection described above relies solely on the teachings of the prior art references and the explicitly disclosed need for the differentiation of pancreatic epithelial stem cells into organoids for therapeutic use as described above.
Applicant argues that a more concrete guidepost provided by Riordan in paragraph 77 calls out for a stem cell culture system comprising LPMC, IL-3, IL-6, SCF, and TPO in specific concentrations, and not the factors highlighted by the Examiner.
This is not found persuasive. Riordan describes several embodiments for the use of their LPMC medium and specifically state that their methods are not limited to any one embodiment and are amenable to modification as recognized by those skilled in the art (page 27 para 162 to page 28 para 164).
Applicant argues that Riordan teaches the opposite of adding a BMP inhibitor to their culture medium. Applicant argues that by teaching the addition of a BMP2 that Riordan is teaching away from including a BMP inhibitor because they have the 
This is not found persuasive. Riordan lists BMP2 as a possible growth factor that can be included in their culture medium (page 11 para 77, pages 28-29 claim 22) if it is selected from a group of growth factors. It is not a requirement for the culture medium of Riordan, only suggested as a possible option. Riordan does not exclude the use of a BMP inhibitor anywhere in their disclosure. Riordan also teachings embdoiments wherein the addition of differentiation agents are included as described above. Crosnier, Tsao and Fuchs provide the motivation and the reasonable expectation of success to select a growth factor combination that includes Wnt proteins and a BMP inhibitor for the beneficial assistance this particular combination supplies to the proliferation of epithelial cells. One of ordinary skill in the art would have had a reasonable expectation of success because Riordan, Crosnier and Fuchs are drawn to the culture of epithelial progenitor/stem cells.
Applicant argues that Tsao, Crosnier or Fuchs do not remedy the deficiencies of Riordan. Applicant asserts that each one of these references fails to teach the claimed invention. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the current case, Tsao, Crosnier and Fuchs have been cited in the obviousness rejection to demonstrate that those claimed features missing from the Riordan method are in fact well known in the prior art to be suitable and beneficial for inclusion in the method of Riordan as described above.
Applicant argues that the media of Riordan and Fuchs are for opposite purposes and therefore the skilled person would not turn to Fuchs when considering the method of Riordan.
This is not found persuasive. Riordan specifically include wherein embodiments for adding differentiating agents are suggested as described above.
Applicant argues that the secondary references of Yoon, Robins, Herlyn, and Lelkes do not remedy the deficiencies of Riordan, Tsao, Crosnier and Fuchs.
This is not found persuasive because Riordan, Tsao, Crosnier and Fuchs are not deemed to be deficient as described above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632